Citation Nr: 1205789	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-32 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for residuals of a gunshot wound of the right chest, with involvement of Muscle Group XXI.  

Entitlement to an increased rating in excess of 10 percent for right shoulder limitation of motion secondary to brachial plexus injury due to gunshot wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1943 to April 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that continued the Veteran's 20 percent rating for his residuals of a GSW of the right chest, Muscle Group XXI.  

In January 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

In March 2011 the Board remanded the case for additional development.  An interim August 2011 rating decision granted a separate rating for right shoulder limitation of motion due to brachial plexus injury residuals of the right chest GSW rated 10 percent, effective April 29, 2011.  

In October 2011, the Board received 30 day waiver noting that the Veteran did not have any additional evidence to provide.  As this is neither pertinent argument or evidence in the matter, a waiver of RO initial consideration is not required.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010); 38 C.F.R. § 20.1304 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

From April 29, 2011 the Veteran's residuals of a right chest GSW are reasonably shown to have been manifested by limitation of motion of the right arm to shoulder level; limitation of right arm motion at midway between the side and shoulder level (45 degrees), or impairment approximating that degree of limitation, is not shown at any time during the appeal period.   


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals of a gunshot wound of the right chest, with involvement of Muscle Group XXI, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.73, Diagnostic Code 5321 (2011).  

2.  The criteria for a 20 percent disability rating, and no higher, for right shoulder limitation of motion secondary to brachial plexus injury due to gunshot wound, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5010, 5201 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A January 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of rating and effective date criteria.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  In full compliance with the Board's March 2011 remand instructions, the RO arranged for a VA examination in April 2011.  The examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.
 
The Veteran's residuals of a right chest GSW are rated under Code 5321 (for muscle group (MG) XXI).  Under that code, a slight MG XXI injury warrants a noncompensable rating, moderate MG XXI injury warrants a 10 percent rating; and a severe or moderately severe injury warrants a 20 percent rating.  See 38 C.F.R. § 4.73.

38 C.F.R. § 4.56 outlines what characterizes "slight," "moderate," "moderately severe," and "severe," as they pertain to GSW injuries.

A slight injury is shown by a simple wound of the muscle without debridement or infection.  The history and complaints will include a service department record of a superficial wound, with brief treatment and a return to duty.  The healing will be with good functional results and no cardinal signs or symptoms of muscle disability.

A moderate muscle injury is shown by a through-and-through or deep penetrating wound of short track from a single bullet, or a small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history and complaints will include a service department record or other evidence of in-service treatment for the wound.  There will also be a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings include entrance and (if present) exit scars, small or linear, indicating the short track of the missile through muscle tissue.  There will also be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side.

A moderately severe muscle injury is shown by a through-and-through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.

A severe muscle injury is shown by a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with a shattering bone fracture or an open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of an inability to keep up with work requirements.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  The tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: x- ray evidence of minute multiple scattered foreign bodies, indicating intermuscular trauma and the explosive effect of the missile; adhesion of a scar of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(1)(2)(3)(4).
The Veteran's right chest GSW residuals are also separately rated under Code 5201 (for limitation of arm motion), for shoulder impairment due to brachial plexus injury associated with the GSW.  Limitation at the shoulder level is rated 20 percent.  Limitation of major extremity motion to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a.  

The Veteran's residuals of a right chest GSW also include entry and exit scars, which may be rated under Codes 7800-7805 (scars).  The criteria for rating scars were revised effective October 23, 2008.  The Veteran's claim for increase was filed in December 2006; he is entitled to a rating under either the prior or revised criteria (if such are more favorable) (from their effective dates).  VAOGCPREC 3-2000.  

Under the pre-October 23, 2008 scars criteria, a 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: A deep scar (one associated with underlying tissue damage) or one that causes limited motion, and involves an area or areas of 6 square inches (39 sq. cm.) or greater (Code 7801); a superficial scar that does not cause limited motion and involves an area or areas of 144 square inches (929 sq. cm.) or greater (Code 7802); a superficial, unstable (one where for any reason, there is frequent loss of covering of skin over the scar) scar (Code 7803); a superficial scar that is painful on examination (Code 7804).  Under Code 7805 scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).    

Under the revised criteria effective October 23, 2008, a 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: A burn or other scar(s) that is deep and nonlinear involving an area of at least 6 square inches (39 sq. cm) (Code 7801); a burn or other scar(s) that is superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater (Code 7802); when there are one or two scars that are painful or unstable (Code 7804); or under an appropriate diagnostic code for limitation of function (Code 7805).  38 C.F.R. § 4.118 (effective from October 23, 2008).    

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  [90 degrees constitutes abduction to shoulder level].  38 C.F.R. § 4.71, Plate I.

[The Veteran's right upper extremity is his dominant extremity.  See January 2011 Travel Board gearing transcript; 38 C.F.R. § 4.69 (a distinction is made between muscle groups of major (dominant) and minor extremities for rating purposes, and only one extremity is to be considered major)].  

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran sustained a GSW of the right chest in service and has been rated 20 percent under Code 5321 since 1946.  As the 20 year threshold has come and gone, the Veteran's rating is protected under 38 C.F.R. § 3.951(b).  As 20 percent is the maximum schedular rating under Code 5321, the Board will look to alternate criteria that would provide him with at least the next higher (30 percent) rating.  The instant claim for increase was received in December 2006.

On June 2008 VA examination the Veteran complained of difficulty using his right shoulder and "admittedly stated" that he had some arthritis in the shoulder.  The examiner noted that the Veteran did not manifest symptomatology that would suggest difficulties with the muscle group XXI.  There was no history of dyspnea, pleural pain on deep breathing, paroxysmal nocturnal dyspnea, or shortness of breath.  There was no history of hemoptysis or recent pulmonary infections.  There was no description of chest wall restriction; the Veteran's main problem had to do with his vertical extension of the shoulder above the head on the right side and tenderness in and around the shoulder girdle, unrelated to MG XXI.  The Veteran was in no respiratory distress.  Examination revealed a well-healed 1 cm scar located slightly inferior to the medial one third of the clavicle, which was non-tender, nonadherent, and without keloid.  A 1 cm well-healed scar about 1cm lateral to the spinous process of the seventh dorsal vertebrae was nontender and without breakdown.  The Veteran's rib cage was symmetrically elevated on deep breathing and there was no evidence of lag on deep inspiration.  The examiner noted that MG XXI did not have any signs of having changed from previous examination and he felt that the Veteran's shoulder problems were unrelated to the "current problems under exam."  The diagnosis was GSW residuals through and through the lung with no current residual problems with MG XXI noted. The examiner opined that there were no detectable residuals other than the entrance and exit scars from the GSW.       

At the January 2011 Travel Board Hearing the Veteran testified that had a decreased grip, and had difficulty moving his arm for over thirty years, although not at the time of the hearing.  

On April 2011 VA examination the examiner noted that the Veteran underwent a GSW to the anterior chest which caused a partial paralysis of the brachial plexus and hemopneumothorax on the right side.  The Veteran reported no further lung problems since the time of the wound and that he had no current history of dyspnea or dyspnea on exertion, pleural pain, paroxysmal nocturnal dyspnea, or resting shortness of breath.  The examiner noted no indications of weakness in the chest wall musculature (MG XXI).  The Veteran reported that after the GSW he had numbness in his forearm and hand which resolved, but that since the time of injury he had been unable to forward flex or abduct his shoulder further than 90 degrees.  The examiner noted that the Veteran described no current disability associated with the chest wound but that he did have difficulty working over his head due to problems with shoulder abduction.  On examination there was a 1.5 cm by 3 mm, well-healed scar over the lower paraspinal region of the right lower thoracic back (the exit wound) and a 1 cm by 3 mm scar just below the clavicle (the entry wound).  There was no tenderness, pain, or breakdown at the site of either scar.  The scars were superficial without soft tissue damage.  There was no limitation of motion due to the scar and no inflammation, edema, or keloid formation related to either scar.  The Veteran's lungs were clear to auscultation and percussion.  The Veteran moved air well and had no obvious dyspnea at rest.  There was no tenderness or muscle atrophy over MG XXI either on the anterior or posterior chest.  The Veteran could walk over one mile without difficulty breathing.  Examination of the right shoulder revealed internal rotation to 60 degrees, external rotation to 50 degrees, forward flexion to 110 degrees, and abduction to 80 degrees, with pain at the extremes of ranges of motion.  Repetition of ranges of motion did not increase pain, weakness, fatigue, lack of endurance, or incoordination.  There was no gross deformity of the right shoulder on examination and no current tenderness over the anterior, posterior, superior, or lateral shoulder.  There was no loss of muscle mass over the shoulder and no current effusion, edema, or inflammation.  The diagnoses were GSW residuals from penetrating and exiting wounds through the lung without residual and brachial plexus injury caused by above GSW with residual limitation of range of motion of the right shoulder at least as likely as not caused by and the result of active military service.  The examiner summarized that based on the examination the Veteran had little or no residual problems from the chest GSW or the scars and he complained of nothing in regard to the MG XXI musculature.  

At the outset the Board notes that pathology inclusive of the humerus or scapula/clavicle and/or ankylosis are not shown and ratings under Codes 5200, 5202, and 5203 would be inappropriate.  

The Board has also considered whether a separate rating for scar residuals of the GSW would be of benefit to the Veteran.  The scars are small, well-healed, and superficial; but are not tender, adherent, painful, manifested by breakdown, soft tissue damage, limitation of motion, inflammation, edema, or keloid formation.  The examiner summarized that based on the examination the Veteran had little or no residual problems from the scars.  The scars are neither manifested by symptomatology or surface area that meets or approximates the criteria for a compensable rating.  Accordingly, a separate rating under Codes 7801-7805 is not warranted.  

However, as noted above, an interim August 2011 rating decision granted a separate rating for right shoulder limitation of motion due to brachial plexus injury residuals of the right chest GSW rated 10 percent under Code 5201, effective April 29, 2011.  Code 5201 provides for a 20 percent rating (for either extremity) with limitation of motion of the arm to at shoulder level.  Notably, on April 29, 2011 VA examination the Veteran's right shoulder abduction was to 80 degrees, with pain at the extreme of range of motion.  As noted above, 90 degrees abduction constitutes abduction to shoulder level.  The evidence of record does not show nor does the Veteran allege that he had limitation of arm motion at midway between the side and shoulder level (45 degrees).  Accordingly, a 20 percent (but no higher) rating is warranted from April 29, 2011 under code 5201.  

Consideration has also been given regarding whether the schedular evaluation is inadequate for the Veteran's service-connected disability, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected residuals of a gunshot wound of the right chest with involvement of MG XXI.  However, the Board finds that the evidence supports a finding that the Veteran's service-connected right shoulder limitation of motion secondary to the service-connected brachial plexus injury due to gunshot wound warrants a 30 percent rating, and no higher, and all reasonable doubt has been resolved in the Veteran's favor.  See Gilbert, supra, 1 Vet. App. at 55.  


ORDER

Entitlement to an increased rating in excess of 20 percent for residuals of a gunshot wound of the right chest, with involvement of Muscle Group XXI is denied.  

A 20 percent rating for limitation of right shoulder motion due to brachial plexus injury as residuals of right chest GSW is granted from April 29, 2011, subject to the regulations governing payment of monetary awards.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


